Citation Nr: 0606392	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-16 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including asthma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The appellant had active service from January 1973 to January 
1976.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.


FINDING OF FACT

The veteran's respiratory disorders, including asthma, were 
first demonstrated many years after service, and no competent 
evidence has been submitted showing that any respiratory 
condition is related to service.


CONCLUSION OF LAW

A respiratory disorder, including asthma, was not incurred or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2). Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002). Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
Finally, VA has a duty to notify the appellant that he should 
submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application. Written notice provided in a March 2003 
letter, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in her 
possession. Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development. Hence, VA has fulfilled its duties under the 
VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication, he was not 
prejudiced.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background. 

The veteran claims her current respiratory problems are 
related to gas mask training during service when she inhaled 
some fumes.  In this regard, the service medical records are 
entirely silent for any complaints, treatment, or diagnosis 
of a respiratory condition.  

The earliest post-service medical records now on file, 
concerning the veteran's respiratory condition, are VAMC 
clinical records dated from 2000 to 2002.  These records 
include diagnoses of respiratory conditions including asthma 
but offer no nexus opinions regarding causation.

Analysis.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992). Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997)).

A lay person is competent to testify only as to observable 
symptoms. See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). 
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  
Savage, 10 Vet. App. at 495-98.  The Savage Court held that 
Section 3.303 does not relieve a claimant of the burden of 
providing a medical nexus. Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology. Until the claimant presents competent medical 
evidence showing a relationship between a current disability 
and either an in-service injury or continuous symptomatology, 
the claimant cannot succeed on the merits of the claim.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  In Voerth the Court 
held that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal 
belief cannot form the basis of a claim.  Id.

The Court has further determined that chronicity is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself, and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In the present case, there is no medical opinion or any 
competent evidence associating the veteran's respiratory 
condition to service. Despite the veteran's contention to the 
contrary the evidence does not support a finding of a chronic 
respiratory disorder in service, nor does the evidence show 
that the present respiratory condition is the result of 
disease or injury incurred in service. The veteran's lay 
opinion to the effect that her currently diagnosed 
respiratory condition is attributable to service is not 
competent evidence of such a nexus since lay persons are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). In the absence of competent 
medical evidence that the veteran's current respiratory 
condition began during her military service or was caused by 
some event of such service, service connection is not 
warranted for a respiratory disorder.

Accordingly, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application in the instant case.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, 
to include asthma, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


